NO. COA13-947

                    NORTH CAROLINA COURT OF APPEALS

                            Filed: 6 May 2014


IN THE MATTER OF:

                                          Wilson County
                                          No. 12 JA 66
R.R.N.



    Appeal by respondent from order entered 22 July 2013 by

Judge Pell C. Cooper in Wilson County District Court.             Heard in

the Court of Appeals 27 March 2014.


    Stephen L. Beaman for petitioner-appellee               Wilson   County
    Department of Social Services.

    Appellate  Defender           Staples S.  Hughes,  by Assistant
    Appellate Defender           Annick Lenoir-Peek for respondent-
    appellant.

    Administrative Office of the Courts, by Appellate Counsel
    Tawanda N. Foster, for guardian ad litem.


    ELMORE, Judge.


    Respondent, the mother of the juvenile, appeals from an

order    adjudicating   R.R.N.    an   abused   and   neglected   juvenile.

After careful review, we reverse.

                                 I.    Background

    On 30 November 2012, the Wilson County Department of Social

Services (“DSS”) filed a petition alleging that R.R.N. was an
                                               -2-
abused and neglected juvenile.                    DSS amended the petition on 11

December 2012.            DSS stated that it received a Child Protective

Services report on 20 August 2012 claiming that R.R.N. had been

sexually abused.             R.R.N. had visited the home of her alleged

abuser [“Mr. B.”], who was her stepfather’s cousin, on 18 August

2012.    Following the visit, the juvenile disclosed to respondent

that    she    had    been       having    a   relationship       with       Mr.   B.,    which

included him fondling her breasts and kissing her.                                 Respondent

reported the         alleged         abuse to DSS.         Subsequently, during an

interview with a social worker, the juvenile stated that she had

performed oral sex on Mr. B., he had digitally penetrated her,

and    she     and    Mr.       B.   had   originally     planned        to    have      sexual

intercourse during her visit on 18 August 2012.                                DSS alleged

that Mr. B. and his wife had been “acting as caretakers for

[R.R.N.] that evening and were providing care to her in their

home.”        After the disclosure of the abuse, respondent and the

juvenile’s stepfather did not allow any further contact between

R.R.N.    and       Mr.   B.     and     sought      counseling    for       the   juvenile.

R.R.N.    underwent         a    Child     Medical     Evaluation       on    10   September

2012.         The    juvenile’s        statements       during    the    interview         were

consistent with the disclosures made to the social worker.
                                            -3-
    On     30     January       2013,   respondent       moved    to    dismiss       DSS’

petition pursuant to Rule 12(b)(6).                      Specifically, respondent

argued that the Juvenile Code did not apply because Mr. B. was

not a parent, guardian, custodian, or caretaker for the juvenile

as defined by the Juvenile Code.                     The trial court denied the

motion.

    Adjudicatory hearings were held on 13, 14, 15, and 29 March

2013.     The trial court found as fact that the juvenile had (1)

performed oral sex on Mr. B., (2) they had engaged in kissing,

(3) Mr. B.        had touched the juvenile’s breasts and digitally

penetrated her, and (4) that Mr. B. acted as a caretaker for the

juvenile    on    18    August      2012.          Accordingly,   the       trial    court

adjudicated R.R.N. as an abused and neglected juvenile.                                The

court     ordered      that     custody       of    R.R.N.    should        remain    with

respondent,       closed      the   case      and    terminated     further      review.

Respondent appeals.

                                        II.    Analysis

    Respondent         argues       that      R.R.N.    was   not      an    abused     or

neglected juvenile because Mr. B. was not a caretaker.                                More

specifically, respondent contends that the trial court erred in

finding    that     Mr.    B.    was    “entrusted”       with    R.R.N.’s      care    as
                                             -4-
required by N.C. Gen. Stat. § 7B-101(3).                       We agree and note that

this issue is one of first impression for our courts.

        “The     role    of    this    Court    in     reviewing      a   trial     court’s

adjudication       of     neglect      and     abuse       [and   dependency]       is   to

determine (1) whether the findings of fact are supported by

clear     and    convincing       evidence,         and     (2)   whether     the    legal

conclusions are supported by the findings of fact[.]”                                In re

T.H.T.,    185    N.C.     App.    337,      343,    648    S.E.2d    519,    523   (2007)

(internal quotations and citation omitted).                          “If such evidence

exists, the findings of the trial court are binding on appeal,

even if the evidence would support a finding to the contrary.”

Id. (citation omitted).               “The trial court’s ‘conclusions of law

are reviewable de novo on appeal.’”                       In re D.H., 177 N.C. App.

700, 703, 629 S.E.2d 920, 922 (2006).

    The Juvenile Code includes in its definition of abuse and

neglect those juveniles who have been abused or neglected by a

“caretaker.”            N.C.      Gen.        Stat.        §      7B-101(1)         (2013).

Caretaker is defined as:

               Any person other than a parent, guardian, or
               custodian who has responsibility for the
               health and welfare of a juvenile in a
               residential setting.   A person responsible
               for a juvenile’s health and welfare means a
               stepparent, foster parent, an adult member
               of the juvenile’s household, [or] an adult
                                           -5-
            relative        entrusted         with        the     juvenile’s
            care[.]

N.C. Gen. Stat. § 7B-101(3) (2013).

    The primary purpose of the “caretaker” statute, N.C. Gen.

Stat. § 7B-101(3), is to protect the juvenile from abuse and

neglect     inflicted       by     an     adult      member       of     the    juvenile’s

household.        In   addition,        the   statute       serves       to    protect    the

juvenile from abuse and neglect inflicted by an adult relative

who has been entrusted with responsibility for the health and

welfare of the child.              These relatives include persons related

to the juvenile by blood as well as marriage, including step-

parents   and     extended        step-relatives.1              The    trial   court     must

consider the totality of the circumstances to discern whether

the relative has been “entrusted” with the juvenile’s care under

N.C. Gen. Stat. § 7B-101(3).

    Generally,         an   adult       relative     is    not    “entrusted”         with   a

juvenile’s care for the purposes of being a caretaker unless an

extended-care situation is in play.                  Such situations may include

a prolonged visit by the juvenile to a relative’s residence

during    which    time      the     relative        gains       apparent       or    actual

authority       over        the      juvenile’s            health        and         welfare.

1
  See North Carolina DSS On-line Manuel, Chapter VIII: Protective
Services 1407. http://info.dhhs.state.nc.us/olm/manuals/dss/csm-
60/man/CS1407-01.htm.
                                     -6-
Alternatively,     a   relative   may   inadvertently        become   entrusted

with the child’s care.        For example, and assuming this issue was

presented in In re P.L.P, we would support a determination that

P.L.P’s uncle became her caretaker when P.L.P’s mother left her

in the uncle’s care “for the night and had not returned for a

few weeks.”       173 N.C. App. 1, 3, 618 S.E.2d 241, 243 (2005)

aff’d, 360 N.C. 360, 625 S.E.2d 779 (2006).                  By the mother’s

extended absence, the uncle became entrusted with P.L.P’s care.

However,   had    P.L.P’s   mother   returned    the   following      day,    the

uncle    would    have   been     responsible    for    P.L.P’s       temporary

supervision.

    Here, the basis of the petition filed by DSS was that Mr.

B. satisfied the definition of “caretaker” because: (1) he was a

step-cousin, and (2) he was entrusted with the juvenile’s care

when her parents permitted her to sleep over at his home on 18

August 2012.      Specifically, the petition alleges that R.R.N. is

an abused juvenile because her “parent, guardian or caretaker”

“created or allowed to be created serious emotional damage” to

the juvenile on 18 August 2012.            The petition also alleges that

R.R.N.   is   a   neglected     juvenile    because    she    “lived”    in    an

environment injurious to her welfare            on 18    August       2012, the

evening that R.R.N. slept at Mr. B.’s residence.                      The trial
                                        -7-
court    concluded   that   Mr.    B.    was     the    juvenile’s      “caretaker,”

finding: (1) Mr. B. and the juvenile’s stepfather were first

cousins; (2) Mr. B. “acknowledged that he and his wife . . .

were responsible for the care and supervision of [R.R.N.] when

she was left with them overnight on August 18, 2012;” and (3)

the sexual contact occurring between Mr. B. and the juvenile

occurred at Mr. B.’s residence.

      We disagree with the trial court’s interpretation of the

term “caretaker” on these facts.                 The situation before us did

not come within the purview of the Juvenile Code until R.R.N.

spent the night at Mr. B.’s residence.                   Had Mr. B. simply been

the father of the juvenile’s friend, the Juvenile Code would not

apply.       Alternatively,       had    the     abuse    occurred      absent      the

sleepover    situation,     the    Juvenile       Code       would    similarly     not

apply.    Regardless, and despite a familial relationship, Mr. B.

was not R.R.N.’s caretaker because he was not “entrusted” with

her care by virtue of supervising the sleepover.

      When   a   parent   or    guardian       allows    a    child    to   attend    a

sleepover, the parent does not relinquish responsibility over

the   child’s    health   and     welfare.        This    is    evidenced      by   the

following    two   situations.          First,    should      R.R.N.    have   needed

medical treatment during the night, it would be respondent, not
                                                -8-
Mr.   B.,    who        would   have     had    the     authority      to    make    R.R.N.’s

health-related           decisions.        Respondent         was   in      town    and   could

easily have been contacted by physicians or by Mr. B.                                   Second,

if R.R.N. became scared to sleep away from home, R.R.N. would

likely      have        been    returned       to     respondent’s       care      that    same

evening.           As     such,    and     given       the    temporary        nature     of    a

sleepover, the adult supervisor, whether a relative or not, is

not “entrusted” with the child’s care as contemplated by N.C.

Gen. Stat. § 7B-101(c).                The adult supervisor must only attempt

to ensure the visiting child’s safety.                         Respondent, not Mr. B.,

was responsible for R.R.N.’s health and welfare on 18 August

2012.

      In its petition, DSS does not allege that respondent or

R.R.N.’s stepfather, the two adults with whom R.R.N. resided,

were aware of or contributed to R.R.N.’s abuse or neglect.                                     In

fact,    the   petition         provides        that   respondent        insured     R.R.N.’s

safety “by not allowing any further contact with Mr. and Mrs.

[B.]”    and   by        “making    sure    [R.R.N.]         attends     counseling       on    a

consistent basis.”                Further, there is no indication that the

trial court was concerned for R.R.N.’s safety in respondent’s

home.       This    is     evidenced       by    the    fact    that     the    trial     court
                                        -9-
released R.R.N. into respondent’s custody after adjudicating her

abused and neglected.

      One   intended    purpose    of   juvenile     proceedings      for     abuse,

neglect, and dependency as expressed in N.C. Gen. Stat. § 7B-

100(3), is      “[t]o   provide for services for the protection of

juveniles    by    means   that    respect    both    the    right     to    family

autonomy and the juveniles’ needs for safety, continuity, and

permanence[.]”       In adjudicating R.R.N. abused and neglected on

these facts, the trial court failed to account for the intention

of the Juvenile Code to respect family autonomy.                   R.R.N.’s needs

for   safety,     continuity,     and   permanence    were    at    all     relevant

times sufficiently met by respondent.

                                   III. Conclusion

      In concluding that Mr. B. was R.R.N.’s caretaker, the trial

court stretched N.C. Gen. Stat. § 7B-101(3) beyond its intended

scope.      Mr. B. was simply a relative who sexually assaulted

R.R.N. while she was under his temporary supervision.                         At no

time was Mr. B. responsible for R.R.N.’s health and welfare.

Further, not every child who is the victim of a crime where the

perpetrator is a family member requires the protection of the

Juvenile Code.       Our legal system has appropriate mechanisms in

place to handle perpetrators of such crimes.                 In sum, the trial
                               -10-
court erred in applying the Juvenile Code on these facts and in

subsequently    adjudicating   R.R.N.   abused   and   neglected.

Accordingly, we reverse.   Respondent’s remaining argument is now

moot.

    Reversed.

    Judges CALABRIA and STEPHENS concur.